Case: 1:21-cv-00003-GHD-DAS Doc #: 5 Filed: 03/26/21 1 of 1 PagelD #: 47

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

IN THE MATTER OF THE ESTATE
OF JAMES NORVLE THORNTON, DECEASED

SUZANNE WOODRUFF, PETITIONER PLAINTIFF
vs. | CIVIL ACTION NO. 1:21-cv-00003-GHD-DAS
METROPOLITAN LIFE INSURANCE COMPANY DEFENDANT

AGREED JUDGMENT OF DISMISSAL WITH PREJUDICE
THIS DAY, this cause came before this Court on the joint ore tenus motion to dismiss of the
Plaintiff and the Defendant and the Court being advised that all issues existing between the Plaintiff
and the Defendant have been resolved, it is the opinion of the Court that the motion to dismiss this
case should be granted.
IT IS, THEREFORE, ORDERED AND ADJUDGED, that this cause be, and hereby is,

dismissed with prejudice with each party to bear their own costs.

YT

SO ORDERED, this, the “day of FA

SENIOR U. La DISTRICT JUDGE

 

 

AGREED AND APPROVED:

fs/_Joey M. Cobb /s/_ Kenna L. Mansfield, Jr.
ATTORNEY AT LAW WELLS MARBLE & HURST, PLLC
Post Office Box 773 Post Office Box 131

Iuka, MS 38852 Jackson, MS 39205-0313

Telephone: (662) 424-0040 Telephone: (601) 605-6900
joeymcobb@hotmail.com, Facsimile: (601) 605-6901
joeymcobb@gmail.com kmansfield@wellsmar.com

Attorney for Plaintiff Attorney for Defendant
